IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOSHUA SHORTS,                            §
                                            § No. 374, 2019
        Defendant Below,                    §
        Appellant,                          § Court Below—Superior Court
                                            § of the State of Delaware
        v.                                  §
                                            § Cr. ID No. 1905013783 (N)
  STATE OF DELAWARE,                        §
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: September 16, 2019
                           Decided:   September 20, 2019

                                      ORDER

      On August 26, 2019, the Senior Court Clerk issued a notice, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for this

Court’s lack of jurisdiction to consider a criminal interlocutory appeal. The appellant

received the notice to show cause by September 3, 2019, but did not respond to it. Any

response was due by September 13, 2019. Under these circumstances, dismissal of the

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice